DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 21-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions of claim 1-10 and claims 21-24 are directed to related inventions. The related 	Inventions of claim 1-10 and 21-22 are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination as claimed does not require a cam block or a non-threaded interchange mechanism from invention of claim 1-10. The subcombination has a separate utility such as a machine without a roller assembly. 
Inventions of claim 23-24 and claims 1-10 are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case the process as claimed can be practiced by another and materially different apparatus or by hand, such as an apparatus without forming a cam block or providing a non-threaded interchange mechanism or selectively actuating said non-threaded interchange mechanism.
.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an interchangeable mechanism that is operable to selectively alternate an orientation of said at least one roller… ” in claim 1.

“an interchangeable mechanism” is interpreted to mean “ a spring-based pin”, “cotter pin” or “spring clip” and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first roller actively deforming said seam”. It is unclear if the infringement occurs when the first roller is actively deforming said seam or configured to deform said seam. Examiner interprets the claim to be the latter. 	
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daw (US 20140373335) in view of Tal (US 2569544).
Regarding claim 1, Daw discloses a carrier (Fig. 7-19) for seam formation and sealing, said carrier comprising: a roller assembly (Fig. 18) having a first roller (274 or 272 or 276) for actively deforming said seam (rollers are configured to be used to deform the seam); a housing for holding said roller assembly; a fastening member (270) for mounting said first roller to said housing.
Daw fails to disclose wherein said fastening member is an interchangeable mechanism that is operable to selectively alternate an orientation of said at least on roller between a first 
Tal teaches a roller assembly (Fig. 1) comprising a roller (27), a cotter pin (28) which is an interchangeable mechanism (Col. 5 line 66-69: cotter pin allows the roller to be interchangeable) that is operable to selectively alternate an orientation of said roller between a first position (assembled position) and a second position (disassembled position), said first position being different from said second position.  
Since both references are using rollers to deform a workpiece, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the fastening member of Daw with the cotter pin i.e. interchangeable mechanism as taught by Tal in order to replace the roller to form a different size or shape work piece (Col. 5 line 69-74, Tal).  
Regarding claim 2, Daw in view of Tal teaches the carrier for seam formation and sealing according to claim 1, wherein: said fastening member comprising a spring biased structure (cotter pin 28, Tal).  
Regarding claim 3, Daw in view of Tal teaches the carrier for seam formation and sealing according to claim 1, wherein: said first roller is half v-shaped (half of 276a is half v shaped).  
Regarding claim 4, Daw in view of Tal teaches the carrier for seam formation and sealing according to claim 1, wherein: said roller assembly comprising a second roller (272 or 274) mounted to said housing via a second fastening member (270 that holds the second roller); wherein said second roller defines a shape which is different (see Fig. 18) from the shape of said first roller.  
Regarding claim 5, Daw in view of Tal teaches the carrier for seam formation and sealing according to claim 4, wherein: said second fastening member (cotter pin 28, Tal) is an interchangeable mechanism (examiner notes that all fastening members of Daw are replaced with Tal’s in this embodiment).  
Regarding claim 6, Daw in view of Tal teaches the carrier for seam formation and sealing according to claim 4.
Daw disclosed that the fastening member is a permanent mechanism (see Fig. 18: does not seem like the rollers are able to be removed from the holder 228). Tal teaches that the fastening member of the roller is a cotter i.e. an interchangeable mechanism. Tal also teaches that based on the diameter/shape/size of the workpiece the roller can be replaceable. However, based on the shape of the second roller 272, the diameter/shape/size of the workpiece would not matter since it is just a flat roller that bends the workpiece. Therefore, one of ordinary skill in the art at the time of filing would consider making the fastening member a permanent mechanism. 
Regarding claim 10, Daw in view of Tal teaches the carrier for seam formation and sealing according to claim 1, wherein: said roller assembly comprising three rollers (Fig. 18: 272, 274, 276).  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daw (US 20140373335) in view of Tal (US 2569544) as applied to claim 1 above, and further in view of Ootsuka (US 20100064748).
As best understood, regarding claim 7, Daw in view of Tal teaches the carrier for seam formation and sealing according to claim 1.
Daw in view of Tal fails to teach wherein: said roller assembly is coated with a release composition.

Since the references are concerned with deforming a workpiece using roller, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the rollers of Daw with lubrication in order to provide a layer of protection to the rollers for preventing damage from friction between a workpiece and the rollers.
Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daw (US 20140373335) in view of Tal (US 2569544) as applied to claim 1 above, and further in view of Sawa (US 5228190).
Regarding claim 8, Daw in view of Tal teaches the carrier for seam formation and sealing according to claim 1.
Daw in view of Tal fails to teach wherein the carrier further comprising said: a supporting structure having at least one leg.  
Sawa teaches a roller (4) for rolling a workpiece (W) comprising a carrier (Fig. 2: 11, 13) comprising a supporting structure (13, 10, 13a) having at least one leg (10). Sawa also teaches that the at least one leg is a spring (10) for providing proper pressing force to assure good hemming i.e. deforming at all times (Col.8 line 37-40). 
Since both references are using rollers to deform a workpiece, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the carrier of Daw in view of Tal with a at least one leg that is a spring structure in order to provide proper pressing force at all times as taught by Sawa (Col. 8 line 37-40, Sawa).
Regarding claim 9, Daw in view of Tal teaches the carrier for seam formation and sealing according to claim 8, wherein: said at least one leg comprising a spring structure (10, Sawa).  
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Daw and Tal are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, reasonably pertinent to a particular problem of wear. Examiner notes that even though Tal does not teach a seam forming roller, Tal teaches a roller which is used to deform a portion of a workpiece. In the art of metal deformation, a roller is commonly used to deform a workpiece in various ways. Although there are various ways, all rollers used for workpiece deformation face the same problem of wear. When worn, the worn roller is required to be changed regularly since once worn, the only option is to replace them with a brand new one. Also, in the art of rollers, it is well known to use multiple sized rollers that are replaceable to accommodate different sized workpieces. Therefore, the arts are analogous and the rejection is proper.

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130104614, US 20200393161 teach similar carrier for seam formation and sealing. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799